IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-14-00294-CR

           IN RE R. LOWELL THOMPSON, DISTRICT ATTORNEY


                                      Original Proceeding


                                MEMORANDUM OPINION


      Relator, R. Lowell Thompson, the District Attorney for Navarro County, Texas,

petitions this Court to issue a writ of mandamus directing respondent, the Honorable

Amanda D. Putman, Judge of the Navarro County Court at Law, to vacate an order

disqualifying Amy Cadwell, an Assistant District Attorney for Navarro County, Texas,

from prosecuting real party in interest, Felecia M. Manuere, in trial court cause number

C35220-CR for a criminal offense committed against a child. Because we conclude that

respondent lacks the authority to disqualify Cadwell from representing the State in this

matter, we conditionally grant relator’s petition for writ of mandamus.1



      1   Based on our disposition of this matter, we dismiss all pending motions as moot.
                                     I. BACKGROUND

       On January 8, 2013, Manuere filed a report documenting that her daughter, K.M.,

had been sexually assaulted by K.M.’s uncle and Manuere’s husband. The two men

were indicted, and K.M.’s uncle was later found guilty after a jury trial. Thereafter, the

State began preparing for trial against Manuere’s husband. In both cases, the State was

represented by Assistant District Attorney Amy Cadwell. While preparing for trial,

Cadwell spoke with K.M. about the alleged abuse, and K.M. told Cadwell that Manuere

had been aware of the abuse for several years. To further prepare for trial against

Manuere’s husband, Cadwell and Detective Ronni Phillips, the lead investigator in the

criminal cases against K.M.’s uncle and Manuere’s husband, met with Manuere for

twenty or thirty minutes in the District Attorney’s Office.        During this meeting,

Manuere admitted that she knew of the abuse against K.M.             At the hearing on

Manuere’s motion to disqualify, Cadwell testified that she responded to Manuere’s

admission as follows:

       Actually, the conversation was failure to report versus perjury. Umm. I
       explained to her that if she did know about it, she’d already committed
       perjury and that was a felony. And that if she she [sic] had known about
       it and didn’t report it; that was failure to report, and that’s a
       misdemeanor. And that’s why I also told her, “If you did know about it,
       there’s some crime, so that’s why you have a right to an attorney. You
       don’t have to give a statement.”

Cadwell further explained that the purpose of the meeting with Manuere was to

determine whether Manuere was going to perjure herself at trial, in which case the



In re Thompson                                                                      Page 2
District Attorney could not present Manuere as a witness for the State in that case.

        Manuere also testified at the hearing and recounted that Cadwell asked all of the

questions at the meeting while Detective Phillips sat there.                  Manuere stated that

Cadwell threatened her after she admitted to knowing about the abuse and that the

threat induced her to come in the next day and give an interview to Detective Phillips. 2

        Subsequently, Manuere was indicted as a party to her husband’s sexual abuse of

K.M. On July 11, 2014, Manuere filed a motion to disqualify Cadwell as the prosecutor,

arguing that Cadwell was a potential witness. After a hearing, the trial court granted

Manuere’s motion to disqualify Cadwell and issued findings of fact and conclusions of

law.

        On October 2, 2014, relator filed his mandamus petition in this Court.                      We

requested a response from all interested parties. To date, neither Manuere nor the

respondent have filed a response.3

                                              II. ANALYSIS

A.      Standard of Review

        In a criminal mandamus, the relator must show that he has no adequate remedy

at law and what he seeks to compel is a ministerial act. Bowen v. Carnes, 343 S.W.3d 805,

        2  Later, the State recalled Cadwell and Detective Phillips. Both witnesses refuted Manuere’s
recollection of the meeting.

        3 On October 14, 2014, Manuere filed numerous motions in this Court, including a motion for
extension of time to file a response. We granted Manuere’s motion for extension of time and ordered that
she file her response by Monday, October 20, 2014. As stated above, Manuere has not timely filed her
response.


In re Thompson                                                                                   Page 3
810 (Tex. Crim. App. 2011); see State ex rel. Young v. Sixth Judicial District Court of Appeals,

236 S.W.3d 207, 210 (Tex. Crim. App. 2007). It is undisputed that the State cannot

appeal the disqualification order. See TEX. CODE CRIM. PROC. ANN. art. 44.01 (West

Supp. 2014) (listing orders from which the State can appeal—none of which include an

order disqualifying an assistant district attorney); see also State ex rel. Hill v. Pirtle, 887
S.W.2d 921, 932 (Tex. Crim. App. 1994) (orig. proceeding) (plurality op.) (concluding

that the State had no legal remedy other than mandamus to challenge a trial court’s

order prohibiting two attorneys from serving as assistant district attorneys). Therefore,

the only issue here is whether the State has demonstrated that what is seeks to compel

is a ministerial act.

       An act is ministerial if relator can show a clear right to the relief sought. Bowen,
343 S.W.3d at 810. A clear right to relief is shown when the facts and circumstances

dictate but one rational decision under “unequivocal, well-settled (i.e., from extant

statutory, constitutional, or case law sources), and clearly controlling legal principles.”

In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (quoting Bowen, 343
S.W.3d at 810).         Mandamus is not available to compel a discretionary act as

distinguished from a ministerial act. See State ex rel. Holmes v. Denson, 671 S.W.2d 896,

899 (Tex. Crim. App. 1984); see also In re State of Tex., No. 08-13-00195-CR, 2014 Tex.

App. LEXIS 6169, at *11 (Tex. App.—El Paso June 6, 2014, orig. proceeding). However,

a “discretionary” act can become “ministerial” when the facts and circumstances dictate



In re Thompson                                                                           Page 4
but one rational decision. In re State of Tex., 162 S.W.3d 672, 675 (Tex. App.—El Paso

2005, orig. proceeding) (citing Buntion v. Harmon, 827 S.W.2d 945, 948 n.2 (Tex. Crim.

App. 1992)). Mandamus relief is available to the State when a trial judge enters an

order for which she has no statutory authority to enter. See State ex rel. Holmes, 671
S.W.2d at 899; see also In re State of Tex., 2014 Tex. App. LEXIS 6169, at *11.

B.     Applicable Law

       Under Texas law, a district attorney shall represent the State in all criminal cases

in the district courts of his district and in appeals from those cases. TEX. CODE CRIM.

PROC. ANN. art. 2.01 (West 2005); Coleman v. State, 246 S.W.3d 76, 81 (Tex. Crim. App.

2008). The authority of court and district attorneys cannot be abridged or taken away.

State ex rel. Eidson v. Edwards, 793 S.W.2d 1, 4 (Tex. Crim. App. 1990) (plurality op.).

Moreover, the State may not be represented in district or inferior courts by any person

other than the county or district attorney. Id.

       However, a trial court may appoint an attorney pro tem to represent the State

whenever an attorney for the State is disqualified. TEX. CODE CRIM. PROC. ANN. art.

2.07(a) (West 2005). In any event, the term disqualification must be distinguished from

recusal because the terms are not interchangeable. See In re Ligon, 408 S.W.3d 888, 891

(Tex. App.—Beaumont 2013, orig. proceeding) (citing In re Guerra, 235 S.W.3d 392, 410

(Tex. App.—Corpus Christi 2007, orig. proceeding); see also In re State of Tex., 2014 Tex.

App. LEXIS 6169, at *12. In this context, legal disqualification refers to the ineligibility



In re Thompson                                                                        Page 5
to act as the prosecutor in a criminal case. In re Ligon, 408 S.W.3d at 891 (citing Coleman,
246 S.W.3d at 81). If a district attorney is disqualified, absent from the district, or

otherwise unable to perform his duties, the trial court may appoint any competent

attorney to perform the duties of the district attorney. TEX. CODE CRIM. PROC. ANN. art.

2.07(a).

       Under article 2.08 of the Code of Criminal Procedure, there are only two grounds

for disqualification: (1) district and county attorneys shall not be of counsel adversely

to the State in any case, nor shall they, after they cease to be such officers, be of counsel

adversely to the State in any case in which they have been of counsel for the State; and

(2) a judge of a court in which a district or county attorney represents the State shall

declare the district or county attorney disqualified for purposes of article 2.07 on a

showing that the attorney is the subject of a criminal investigation by a law enforcement

agency if that investigation is based on credible evidence of criminal misconduct for an

offense that is within the attorney’s authority to prosecute. TEX. CODE CRIM. PROC. ANN.

art. 2.08 (West Supp. 2014). Neither of these grounds apply in this case.

       Recusal refers to the voluntary removal of a prosecutor because of a conflict of

interest or for some other good cause. See In re Ligon, 408 S.W.3d at 891; see also In re

State of Tex., 2014 Tex. App. LEXIS 6169, at **14-15. A district attorney who is not legally

disqualified may request that the trial court permit him to recuse himself in a particular

case for good cause. TEX. CODE CRIM. PROC. ANN. art. 2.07(b-1) (“An attorney for the



In re Thompson                                                                         Page 6
state who is not disqualified to act may request the court to permit him to recuse

himself in a case for good cause and upon approval by the court is disqualified.”);

Coleman, 246 S.W.3d at 81. Based on this procedure, a district attorney may avoid

conflicts of interest and the appearance of impropriety by deciding not to participate in

certain cases. Coleman, 246 S.W.3d at 81. After the trial court approves the voluntary

recusal, the district attorney is considered “disqualified.” TEX. CODE CRIM. PROC. ANN.

art. 2.07(b-1); Coleman, 246 S.W.3d at 81.

       And finally, the responsibility for making the decision to recuse is that of the

district attorney; a trial court does not have the authority to compel a district attorney to

recuse. Landers v. State, 256 S.W.3d 295, 306 (Tex. Crim. App. 2008); Coleman, 246 S.W.3d

at 81; see Johnson v. State, 169 S.W.3d 223, 229 (Tex. Crim. App. 2005) (“A prosecutor’s

refusal to recuse himself from the case cannot be corrected because the trial court has no

authority to force a recusal.”); State ex rel. Hill, 887 S.W.2d at 932 (“As this Court has

ruled before, neither an elected prosecuting attorney, nor his assistants, can be

disqualified or prevented by a trial court from carrying out their duties to prosecute

criminal cases.”); see also State ex rel. Eidson, 793 S.W.2d at 5 (“A trial judge is without

legal authority to remove a District Attorney from a case and, as such, any order

attempting to do so is void.”).

C.     Discussion

       In support of its granting of Manuere’s motion to disqualify, the trial court



In re Thompson                                                                         Page 7
concluded the following, among other things:

        1. Cadwell’s testimony is material.

        2. Cadwell voluntarily placed herself in the position of becoming an
           investigator.

        3. Cadwell voluntarily placed herself in the position of becoming a
           material witness.

        4. Denial of Defendant’s Motion to Disqualify Prosecutor would amount
           to a violation of Defendant’s right to Due Process.

        5. Denial of Defendant’s Motion to Disqualify Prosecutor would amount
           to a violation of the Confrontation Clause.

However, none of these conclusions reference either of the legal grounds for

disqualification set forth in article 2.08 of the Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. ANN. art. 2.08. Given that a trial court cannot compel a district

attorney to recuse, the trial court did not have the authority to disqualify Cadwell from

representing the State.4 See id.; Coleman, 246 S.W.3d at 81; Hill, 887 S.W.2d at 932; Pirtle,



        4 We also recognize that a trial court may not disqualify a district attorney for a conflict of interest
unless the conflict rises to the level of a due-process violation. See State ex rel. Hill v. Pirtle, 887 S.W.2d
921, 927 (Tex. Crim. App. 1994) (orig. proceeding) (plurality op.); see also Landers v. State, 256 S.W.3d 295,
304-06 (Tex. Crim. App. 2008) (stating, among other things, that a trial court is without legal authority to
disqualify an elected district attorney solely on the basis of a violation of the Texas Disciplinary Rules of
Professional Conduct”). Mere allegations of wrongdoing will not suffice. See State ex rel. Hilbig v.
McDonald, 877 S.W.2d 469, 471-72 (Tex. App.—San Antonio 1994, orig. proceeding). Instead, “a due-
process violation occurs only when the defendant can establish ‘actual prejudice,’ not just the threat of
possible prejudice . . . .” Goodman v. State, 302 S.W.3d 462, 467 (Tex. App.—Texarkana 2009, pet. ref’d)
(citing Landers, 256 S.W.3d at 304-05). Nothing in this record indicates that Manuere’s allegations of due-
process violations are anything more than mere speculation. Therefore, we do not believe that the
testimony adduced at the hearing on Manuere’s motion to disqualify establishes actual prejudice
amounting to a violation of her due-process rights. See id.; see also Landers, 256 S.W.3d at 304-05;
McDonald, 877 S.W.2d at 471-72.



In re Thompson                                                                                          Page 8
887 S.W.2d at 927; Eidson, 793 S.W.2d at 5; In re Ligon, 408 S.W.3d at 891; see also In re

State of Tex., 20104 Tex. App. LEXIS 6169, at *16. We therefore conclude that relator has

established his entitlement to mandamus relief.

                                             III. CONCLUSION

        Based on the foregoing, we conditionally grant mandamus relief and order

respondent to vacate her order disqualifying Cadwell in trial court cause number

C35220-CR. We are confident respondent will comply, and the writ will issue only if

respondent fails to do so.



                                                          AL SCOGGINS
                                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Conditionally Granted
Opinion delivered and filed October 23, 2014
[OT06]




        And with regard to the trial court’s conclusion about the Confrontation Clause, which is
presumably based on Manuere’s assertion that Cadwell could be called as a witness regarding prior
inconsistent statements allegedly made by K.M., we note that other witnesses could be called to testify
about K.M.’s statements, including the forensic interviewers who have spoken to K.M. Furthermore, the
records from the trials of Manuere’s husband and K.M.’s uncle should be available at the time Manuere is
tried and could also be used for impeachment purposes. In other words, there are several resources that
Manuere could use to impeach K.M.’s prior statements other than using Cadwell as a witness.
Accordingly, we cannot say that Manuere has established “actual prejudice” warranting the
disqualification of Cadwell as the prosecuting attorney in this case. See Landers, 256 S.W.3d at 304-05; see
also Goodman, 302 S.W.3d at 467; McDonald, 877 S.W.2d at 471-72.


In re Thompson                                                                                       Page 9
In re Thompson   Page 10